Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 16 recite a local communications adapter. It is not clear if this is the same element as the weld communications adapter 806, 808. The specification also refers to the communications adapter as "communications adapter”, "weld communications adapter" and "weld cable communications adapter." 

If there are two communications adapter, it is not clear which one is being referred to in the claim. 

Claim 1 recites “a receiver circuit.” It is not clear what is included in the limitations of a “circuit.” A circuit may include any number of components. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trinnes et al (US 2016/0158868).

Trinnes discloses regarding claim 1, a receiver circuit 240, 290 or powerline communication circuit, 230, 260 receives current information during the welding process via the feedback circuit and is measured by weld logic controller 270. (See Paragraph [0020]) The weld logic controller 270 generates control information based on the voltage feedback information. (See Paragraph [0017] and [0020]) An A/D converter or powerline circuit 230 (adapter) transmit the control information to control the power output at the studs 118 for regulating the voltage of the welding process. Regarding claim 3, the welding voltage is monitored, the feedback voltage is also measured, and both by the output studs 180 which is a location closer to the weld than from the power supply. (See Paragraph [0017], [0020]) Regarding claim 4, a voltage feedback is measured and sent to the A/D converter which is in turn sent to the weld logic controller for controlling the current and voltage of the power supply being supplied to the weld. (See Paragraphs [0020]-[0022]) The voltage must be compared to a setpoint voltage, otherwise monitoring the feedback voltage would be pointless. Regarding claim 6, the transmitter 240, 290 or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 12, 13, 18 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Trinnes et al (US 2016/0158868) in view of Ihde et al (US 2006/0102698).

The teachings of Trinnes have been discussed above. Trinnes fails to disclose, regarding claims 2, 7 and 9, the voltage setpoint, voltage error or a weld cable impedance. Ihde discloses a controller which compares the difference (voltage error) between the actual arc voltage and target arc voltage (voltage setpoint) which is set in the power supply control. (See Paragraph [0031]) It would have been obvious to 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trinnes et al (US 2016/0158868) in view of Era (US 2007/0221642) and Ihde et al (US 2006/0102698).

The teachings of Trinnes have been discussed above. Trinnes discloses measuring the voltage feedback but fails to disclose, regarding claim 5, wherein the voltage feedback information comprises a filtered arc voltage. Era discloses using filtered voltage. (See Paragraph [0012]) It would have been obvious to adapt Trinnes in view of Era to provide the voltage feedback comprising filtered arc voltage for removing high frequency noise. Trinnes fails to disclose, the voltage setpoint, voltage error or a weld cable impedance. Ihde discloses a controller which compares the difference (voltage error) between the .

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trinnes et al (US 2016/0158868) in view of Blankenship et al (US 2002/0113045).

The teachings of Trinnes have been discussed above. Trinnes fails to disclose determining the impedance of the weld cable. Blankenship discloses determining the impedance of the welding cable or welding circuit. (See Paragraph [0004] and title) It would have been obvious to adapt Trinnes in view of Blankenship to provide the impedance of the weld cable being determined for compensating the welding parameters based on the impedance and taking corrective action when parameters are outside of the desired range for obtaining acceptable welding performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/9/2022